Citation Nr: 0511668	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

The issues of the veteran's entitlement to service connection 
for a skin disorder and diabetes mellitus, both as due to 
herbicide exposure, were most recently before the Board of 
Veterans' Appeals (Board) in October 2003, at which time 
those matters were remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, so that additional development could be 
undertaken.  While the case remained in remand status, the RO 
in a rating decision of November 2004 granted entitlement to 
service connection for diabetes mellitus associated with 
herbicide exposure.  As such, that issue is no longer within 
the Board's jurisdiction.  


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam and is presumed to have been exposed to one or more 
herbicide agents during such service.

2.  A skin disorder is not shown in service or for many years 
following his discharge from service.  

3.  There is no diagnosed skin disorder for which a 
presumption of service incurrence based on inservice 
herbicide exposure exists.

4.  Competent medical evidence does not link any currently 
diagnosed skin disorder with service to include presumed 
inservice herbicide exposure.




CONCLUSION OF LAW

A skin disorder due to herbicide exposure was not incurred in 
or aggravated by military service, nor may such be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.326 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Board in 
October 2003 for additional development by the RO, including 
the conduct of VA medical examinations and readjudication.  
Prior to that, the Board sent a December 2002 memorandum to 
its now defunct evidence development unit in an attempt to 
secure certain treatment records, to obtain data from the 
Social Security Administration, to verify all periods of 
military service, and to perform VA medical evaluations.  The 
record indicates that all of the actions sought by the Board 
have been completed in full as directed.  Moreover, neither 
the veteran, nor his representative, contends otherwise.  As 
such, there is no basis for a further remand of this issue in 
order to satisfy the previously set forth directives for 
development.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA), became law 
in November 2000, subsequent to the initiation of the 
veteran's claim to reopen the issue of entitlement to service 
connection for a skin disorder due to herbicide exposure.  
The VCAA significantly added to the statutory law concerning 
VA's duties when processing claims for VA benefits by 
redefining the obligations of VA with respect to its duty to 
assist a claimant, and including an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement these 
provisions VA promulgated regulations now codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The 
applicable law and regulations have been the subject of 
holdings of various Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Initial notice of the VCAA was furnished to the 
veteran through the RO's letter of August  2001 to him, 
followed by the issuance of a statement of the case and a 
supplemental statement of the case, as well as the Appeals 
Management Center's letter of April 2004 to the veteran.  To 
that extent, the VA's duties established by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, VA has expended 
much time and effort in ensuring that all pertinent records 
relating to the veteran's treatment have been obtained and 
made a part of his claims folder.  In addition, the veteran 
has been afforded multiple VA examinations during the course 
of the instant appeal.  On the basis of the foregoing, the 
VA's duty-to-assist obligation has been fully met in this 
instance.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  In this 
instance, while full notice of the VCAA was issued after the 
underlying August 2001 rating decision, the veteran has been 
provided appropriate notice and a sufficient time and 
opportunity to respond.  Therefore, to decide the appeal 
would not be prejudicial error to the appellant.  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order for 
service connection for a particular disability to be granted, 
a claimant must establish that he has such disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.  Mercado-
Martinez v. West, 11 Vet.App. 415, 419 (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, certain diseases, such as 
chloracne, shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  Those "certain diseases" do not 
include folliculitis, pruritis, epidermophytosis, dermatitis, 
or eczema.  

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The record reflects that the veteran served on active duty in 
Vietnam with the United States Army; his military 
occupational specialty was that of a lineman.  Pursuant to 
38 C.F.R. § 3.307(a)(6)(iii), he is therefore presumed to 
have been exposed to one or more herbicide agents during his 
tour of duty in Vietnam, in the absence of affirmative 
evidence to the contrary.  

The veteran's primary contention is that he has variously 
diagnosed skin disorders as a result of his inservice 
exposure to Agent Orange or other herbicide.  In contrast to 
the veteran's contentions, however, the record does not 
verify any complaints or findings involving a skin disorder 
either in service or for years thereafter.  The existence of 
any skin abnormality is not demonstrated prior to the 1990s.  
Beginning in or about 1991 and thereafter, the records note 
diagnoses or impressions of epidermophytosis, pruritis, 
patchy eczema, folliculitis, and dermatitis.  A VA skin 
examination yielded a diagnosis of dermatitis of an unknown 
etiology.  When he was examined for evaluation of his 
diabetes mellitus in July 2001, no rashes were identified.  
At an April 2004 VA skin examination diagnoses of mild 
folliculitis and recurrent eczema, currently quiescent, were 
entered.  In the opinion of the VA examiner at that time, 
there was no evidence of chloracne or any other skin disorder 
related to Agent Orange exposure, or any skin disorder what 
was otherwise related to the veteran's period of military 
service.  

Notwithstanding the presumption of inservice herbicide 
exposure and a showing of current skin disablement, there is 
lacking in this instance any diagnosis of a skin disorder, 
such as chloracne, for which there exists a presumption of 
service incurrence under 38 C.F.R. § 3.309.  Moreover, no 
medical professional has in any way linked any of the 
veteran's currently diagnosed skin disorders to his inservice 
herbicide exposure.  Only the veteran himself offers 
testimony to the effect that Agent Orange exposure in service 
led to his postservice skin ailments, and inasmuch as it is 
not shown that he has the necessary medical knowledge or 
training to offer a competent opinion on the etiology of any 
claimed disorder, such is not competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492, 495 (1992).  As a 
prepondernance of the evidence is against the veteran's claim 
of entitlement to service connection for a skin disorder due 
to herbicide exposure, this appeal must be denied.  

It is added parenthetically that service department records 
fail to denote the veteran's engagement in combat with the 
enemy.  The veteran has indicated that, as a lineman, he was 
subject to hostile fire while climbing communications poles, 
although he does not specifically contend that he served in 
combat.  While the RO has not specifically addressed that 
question, even assuming that the veteran engaged in combat 
with the enemy, the absence of competent, probative evidence 
of the existence of a skin disorder for which there exists a 
presumption of service incurrence based on herbicide 
exposure, or nexus evidence from a medical professional 
linking a diagnosed skin disability to inservice herbicide 
exposure precludes entitlement were the provisions of 
38 U.S.C.A. § 1154 (West 2002) found to be applicable to the 
facts of this case.  

ORDER

Service connection for a skin disorder due to herbicide 
exposure is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


